On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, Mark A. Yajko. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Amended Final Report in this court on June 22, 2000, recommending that Mark A. Yajko be reinstated to the practice of law in the state of Ohio. No objections to said Final Report were filed.
The court now considers its order of February 5, 1997, indefinitely suspending respondent, Mark A. Yajko, from the practice of law pursuant to former Gov.Bar R. V(6)(B)(2). On consideration thereof, and the Amended Final Report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the respondent, Mark A. Yajko, Attorney Registration No. 0006348, last known address in East Liverpool, Ohio, be, and hereby is, reinstated to the practice of law in Ohio.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $375.17, less the deposit of $500, for a total balance due to respondent of $124.83.
IT IS FURTHER ORDERED, sua sponte, by the court, that within ninety days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, *1208after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within ninety days of the notice of such award.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Yajko (1997), 77 Ohio St.3d 385, 674 N.E.2d 684.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.